


         EXHIBIT 10.2
AMENDMENT TO
EMPLOYMENT AGREEMENT
This AMENDMENT (this “Amendment”) to the Employment Agreement (the “Employment
Agreement”), dated as of November 16, 2004, between eFinancialNews Limited and
James Bennett (“Employee”), as amended as of April 1, 2005 (to reflect
Employee's employment with eFinancialCareers Limited (the “Company”), a
wholly-owned subsidiary of Dice Holdings, Inc. (“DHI”)), is dated as of July 1,
2011.
WHEREAS, the Company and Employee wish to amend the Employment Agreement to (a)
extend certain notice periods, (b) extend the duration of certain restrictive
covenants and (c) provide for certain acceleration of vesting of Employee's
outstanding equity-based awards under certain specified circumstances and
additional change in control severance benefits.
NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereby agree as follows:
1.Except as defined herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Employment Agreement.


2.Amendment to paragraph 1 of Employment Agreement. The first sentence of
paragraph 1 of the Employment Agreement is deleted in its entirety and replaced
with the following:


“You will be employed as Managing Director, EMEA & Asia Pacific for the Company,
or in such other capacity of a like status as the Company may require.”
3.Amendment to paragraph 2 of Employment Agreement. Paragraph 2 of the
Employment Agreement is hereby amended by replacing the phrase “until either
party gives to the other three months' written notice to terminate your
employment” with the phrase “until either party gives to the other six months'
written notice to terminate your employment”.


4.Amendment to paragraph 3.2 of Employment Agreement. The second, third and
fourth sentences of paragraph 3.2 of the Employment Agreement are deleted in
their entirety and replaced with the following:


“You may not (without the prior written consent of the Group Chief Executive)
undertake, carry on, participate in, assist or be employed, engaged or
interested in any capacity (including as a consultant, agent, principal,
partner, manager, stockholder, officer, or director) in either any business
which is competitive with or similar to a Relevant Business, or any business an
objective or anticipated result of which is to compete with a Relevant Business.
You acknowledge and agree that, since your position as Managing Director, EMEA &
Asia Pacific includes broad geographic responsibilities, the restrictions in the
prior sentence cannot be limited by geographic scope. Notwithstanding the
foregoing, you may own less than three percent (3%) of any class of stock or
security of any corporation which competes with DHI or its subsidiaries which is
listed on a national securities exchange.”
5.     Amendment to paragraph 10.6 of Employment Agreement. A new paragraph 10.6
of the Employment Agreement is added to read as follows:
“10.6.    Special Severance.
I. Severance. In lieu of any severance pay or severance benefits otherwise
payable to you under any plan, policy, program or arrangement of DHI or its
subsidiaries, the following shall apply:
(a) If there is a Termination (as herein defined) of your employment with DHI at
any time within twelve (12) months after the occurrence of a Change of Control
(as herein defined), (i) you shall be entitled to




--------------------------------------------------------------------------------




receive a lump-sum severance payment equal to (A) one hundred percent (100%) of
your then current salary plus (B) the amount of your target bonus for the
current calendar year, and (ii) all outstanding stock options granted to you
which are not vested and exercisable as of the date of Termination shall become
vested and exercisable as of such date and shall remain exercisable for the
periods prescribed in the Stock Option Plan, and all restricted stock and other
equity-based awards shall be fully vested. You, your spouse and eligible
dependents will continue to be provided with medical and dental benefits for the
twelve (12)-month period following your Termination on the same basis as were
provided to you immediately prior to such Termination. You shall have no duty to
mitigate damages by seeking other employment. DHI shall have no right to offset
hereunder with respect to any compensation or benefits received by you from or
in connection with any employment subsequent to your Termination of employment
with DHI. For the avoidance of doubt, the lump-sum severance amount in this
paragraph 10.6.I(a)(i) shall be reduced by any compensation required to be
provided during the applicable six-month notice period under paragraph 2 above.
(b) If you voluntarily terminate employment with DHI for any reason other than
“Good Reason” (as herein defined) during the twelve (12)-month period following
a Change of Control as described in paragraph 10.6.II(a) below, you will not be
entitled to any severance payment or acceleration of the vesting of any unvested
stock options, restricted stock or other equity-based awards.
II. Definitions.
(a) For purposes of this paragraph 10.6 only, a “Change of Control” of DHI shall
be deemed to have occurred if at any time on or after the date of this letter
agreement one or more of the following events shall have occurred:
 
(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by DHI or by a DHI-sponsored employee benefit
plan or by a person that directly or indirectly controls, is controlled by, or
is under common control with, DHI) of beneficial ownership (within the meaning
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of securities possessing more than fifty percent (50%) of the total
combined voting power of DHI's outstanding securities; or
(ii) any stockholder-approved transfer or other disposition of all or
substantially all of DHI's assets; or
(iii) DHI adopts any plan of liquidation providing for the distribution of all
or substantially all of its assets; or
(iv) the consummation by DHI of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of DHI or
the acquisition of assets or stock of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination,
(a) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the outstanding common stock and outstanding
company voting securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns DHI or all or substantially all of DHI's assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the outstanding DHI common stock and outstanding DHI voting securities, as
the case may be, (b) no person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of DHI or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the incumbent board at the time of the execution of
the initial agreement, or of the action of the board of directors, providing for
such Business Combination; or




--------------------------------------------------------------------------------




(v) a change in the composition of the Board over a period of thirty-six
(36) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are continuing directors.
 
(b) For purposes of this paragraph 10.6 only, “Cause” shall mean
(i) embezzlement by you, (ii) misappropriation by you of funds of DHI,
(iii) conviction of a felony, (iv) commission of any other act of dishonesty
which causes material economic harm to DHI, (v) acts of fraud or deceit by you
which causes material economic harm to the Company, (vi) material breach of any
provision of this employment letter by you, (vii) willful failure by you to
substantially perform your duties hereunder, (viii) willful breach of fiduciary
duty by you to DHI involving personal profit or (ix) significant violation of
DHI policy of which you are made aware (or you should reasonably be expected to
be aware) or other contractual, statutory or common law duties to DHI. No act,
or failure to act on your part, shall be deemed willful unless it is done, or
omitted to be done, by you in bad faith or without reasonable belief that your
action or omission was in the best interests of DHI.
(c) For purposes of this paragraph 10.6 only, “Good Reason” shall mean (i) a
diminution in your responsibilities, title, duties and reporting lines compared
to those existing immediately prior to a Change of Control, (ii) a reduction in
your salary, incentive compensation and other employee benefits compared to
those existing immediately prior to the Change of Control, (iii) your relocation
to an office more than 40 miles from the principal office at which you are
employed immediately prior to the Change of Control, (iv) any breach by DHI of
this letter or (v) the failure of any successor to assume, in writing, all
obligations under this letter (including this paragraph 10.6).
(d) For purposes of this paragraph 10.6 only, “Termination” shall mean
termination of your employment without Cause or by you for Good Reason.”


6.     Amendment to paragraph 11 of Employment Agreement. Paragraphs 11.1(a),
11.1(b), 11.1(c) and 11.1(d) of the Employment Agreement are each hereby amended
by replacing the phrase “6 months” with the phrase “9 months”.
7.    Continuing Effect of Employment Agreement. Except as expressly modified
hereby, the provisions of the Employment Agreement (including the Addendum
thereto) are and shall remain in full force and effect.


8.Governing Law. The terms of this Amendment will be construed in accordance
with English law and both parties irrevocably submit to the non-exclusive
jurisdiction of the English Courts to settle any disputes which may arise in
connection with this Amendment.


9.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.


EFINANCIALCAREERS LIMITED
By: /S/ SCOT W. MELLAND     
Name: Scot W. Melland
Title: Chairman, President & Chief
Executive Officer
EMPLOYEE
/S/ JAMES BENNETT     
James Bennett
[Signature page to Amendment to Employment Agreement
between the Company and James Bennett]
































--------------------------------------------------------------------------------




16 November 2004
James Bennett


8, Grazebrook Road
London
N16 OHS


Dear James


I am writing to set out the proposed terms of your employment with
eFinancialNews Limited ("the Company") following our discussions. I should
mention that the definitions of some of the words and expressions used in this
letter are in paragraph 14.


1.Position and Location


You will be employed by eFinancialNews Limited as Chief Operating Officer,
eFinancialCareers or in such other capacity of a like status as the Company may
require. Your responsibilities and objectives will be as agreed from time to
time. You will be based at the Company's London Head Office from time to time
traveling to other locations in the United Kingdom and overseas as reasonably
required in the performance of your duties.


2.Commencement and Period of Employment


Your period of continuous employment with the Company will begin on 29th
November 2004 and will continue until either party gives to the other three
months' written notice to terminate your employment, except that, during a
probationary period of six months, either party may give to the other one
month's notice to terminate your employment.


3.Hours of Work and Duties


3.1
You will be required to work during normal business hours from Monday to Friday
and such other hours as may be reasonably necessary for the proper performance
of your duties for the Company.



3.2
You are to devote the whole of your working time to the business of the Company,
unless prevented by ill health or injury. You may not (without the prior written
consent of the Chief Executive of the Company) accept any other appointment.
Without such consent you may also not be directly or indirectly engaged in,
concerned with or financially interested in any other business, except through a
holding for investment purposes only of not more than three per cent in any
class of shares or securities in any company listed or dealt in on any
recognised stock exchange. You may not undertake any paid work in your spare
time without the prior written approval of the Chief Executive of the Company,
who will need to be satisfied that this will not affect the performance of your
duties.



3.3.1
You will perform such duties for the Company and exercise such powers as the
Board or the Chief Executive of the Company, and the Chief Executive of the
Careers division, may require. Those duties are to be carried out loyally,
diligently and in accordance with the directions of the Board or the Chief
Executives. You should keep them properly informed about the business of the
Company and promote and protect the interests of the Company, not knowingly or
deliberately doing anything, which is to its detriment.



3.4
You agree to the Company holding and processing, both electronically and
manually, the data which it collects relating to you in connection with your
employment for the purpose of its business, administering and managing its
employees, and complying with applicable laws, regulations and procedures.







--------------------------------------------------------------------------------




4.
Salary and Expenses



4.1
You will be paid a salary at the rate of £95,000 per annum. Your salary will
accrue from day to day and will be paid by equal installments in arrears and
normally on the last day of each month, subject to such deductions as are
required by law or under the terms of your employment.



4.2
You will also be paid a minimum bonus of £17,500 in respect of the year ending
31 December 2005, payable in four equal installments in April 2005, July 2005,
October 2005 and January 2006 provided you are employed by the Company on the
last day of each of those months.



4.3
For the year ending 31 December 2006,    minimum combined salary and bonus will
be £112,500 provided you are employed by the Company up to 31 December 2006.



4.4
You will be entitled, on production of satisfactory evidence of expenditure, to
be reimbursed for reasonable out-of-pocket expenses wholly and properly incurred
by you in the performance of your duties. Any credit card supplied to you by the
Company may only be used for expenses incurred by you in the performance of
those duties.



4.5
The Group may withhold the payment of any money owing or due to be paid to you
if you are in breach of the terms of this Agreement and may withhold or deduct
any money owing or due to be paid by you to it under this Agreement or otherwise
from any money owing or due to be paid to you.



5.
Ill Health and Injury



5.1
If you are unable to perform your duties as a result of ill health or injury,
you will be entitled, for so long as your employment continues, to your salary
during any period of incapacity of not more than 30 days (whether consecutive or
not) in any period of 52 consecutive weeks. The payment of such salary will be
subject to the production of satisfactory evidence from a registered medical
practitioner in respect of any period of absence of more than seven consecutive
days and will include any statutory sick pay and other social security benefits
to which you are or may be entitled. Your qualifying days for statutory sick pay
are Monday to Friday.



5.2
You will promptly inform the Company if you are unable to perform your duties as
a result of ill health or injury caused by a third party and for which
compensation may be recoverable. In return for the Company continuing to pay
your salary and to provide other benefits during your employment, you will take
such action as the Company may reasonably request to pursue a claim against such
third party, in order to recover for the benefit of the Company the costs of
continuing your employment. You will keep the Company regularly informed of the
progress of any claim, provide such information about it as the Company may from
time to time reasonably require, and will immediately notify the Company in
writing of the compromise, settlement, award or judgment. You will, if you are
asked to do so, refund to the Company the lesser of the amount recovered by you
(after deducting any related costs borne by you) and the aggregate cost of the
salary and other benefits paid to you during your ill health or injury and will
hold these proceeds on trust for the Company to apply them in repayment of this
obligation.



5.3.1
You will from time to time upon request submit yourself to a medical examination
at the Company's expense by a suitably qualified person of the Company's choice,
if you are unable to perform your duties for the Group as a result of ill health
or injury. If that person is unable to confirm that you are fit to perform your
duties or if there are factors which such person considers are relevant to the
performance of those duties, you will co-operate in ensuring the prompt delivery
of all relevant medical reports to the Company and will allow the Company access
to any relevant medical report which has been prepared by a medical practitioner
responsible for your clinical care.











--------------------------------------------------------------------------------




6.
Holidays



In addition to normal public holidays, you will be entitled to 25 working days'
paid holiday in each calendar year, with no more than 10 working days being
taken at any one time except with the consent of the Chief Executive of the
Careers Division (your Manager). This entitlement accrues pro rate throughout
each year. Your holidays are to be taken as agreed with your Manager, after your
having given at least one month's prior notice, except that the Company requires
you to take at least ten days during July and August each year, and may require
you to take your holiday during your notice period or during the period when you
are not required to work pursuant to paragraph 10.3. Any holiday not taken at
the end of each calendar year will lapse and no payment in lieu of any unused
entitlement will be made. On the termination of your employment (except by
reason of paragraph 10.1) you will be entitled to a day's salary for each day of
holiday accrued but not taken in the year of departure. If you have taken excess
holiday the Company may deduct a day's salary for each excess day from any
monies owed to you.


7.
Confidentiality and Company Property



7.1
During your employment you will have access to and will be entrusted with
confidential information and trade secrets relating to the business of the
Company. This includes but is not limited to information and secrets relating
to:



(a)    corporate and marketing strategy, business development and plans, sales
reports, circulation figures and research results;


(b)     business methods and processes, technical information and know-how
relating to the Company's business and which is not available to the public
generally, including inventions, designs, programmes, techniques, database
systems, formulae and ideas;


(c)     business contacts, lists of customers and suppliers and details of
contracts with them and information on employees including their particular
skills and areas of expertise and the terms of their employment;


(d)    stock levels, sales, expenditure levels and buying and pricing policies;


(e)    budgets, management accounts, trading statements and other financial
reports;


(f)    any document marked "confidential" or any information not in the public
domain the disclosure of which would put the Company at a competitive or legal
disadvantage.


7.2
You may not during your employment (otherwise than in the proper performance of
your duties and then only to those who need to know such information or secrets)
or afterwards (otherwise than with the prior written consent of the Board or as
required by law) use or disclose any confidential information or trade secrets
concerning the business of the Company or in respect of which the Company may be
bound by an obligation of confidence to any third party. You should also use
your best endeavors to prevent the publication or disclosure of such information
or secrets. These restrictions will not apply after your employment has
terminated to information which has become available to the public generally,
otherwise than through unauthorised disclosure.

7.3
All notes, memoranda and other records (including those stored on computer
software) made by you during your employment and relating to the business of the
Company belong to the Company and should promptly be handed over to the Company
(or as it may direct) from time to time.





--------------------------------------------------------------------------------




8.
Intellectual-Property-Rights



8.1
Any trade mark, design or other copyright work created by you during your
employment with the Company (and whether or not in conjunction with a third
party) in connection with, affecting or relating to the business of the Company
or capable of being used or adapted for use in it must immediately be disclosed
to the Company and will belong to the relevant company in the Company. You will
not infringe any rights in such works and will notify the Company immediately of
any circumstances where such rights may have been infringed.



8.2
You agree that you will at the Company's expense and upon request (whether
during after the termination of your employment) execute such documents as may
be necessary to implement the provisions of this paragraph 8 and vest all
rights, title and interest in such property in the relevant company in the
Company.



9.
Disciplinary and Grievance Procedure



9.1
You are expected to exhibit a high standard of propriety, integrity and
efficiency in all your dealings with and in the name of the Company. You may be
suspended with pay or required to take any accrued holiday entitlement during
any investigation which it may be necessary for the Company to undertake. There
is a disciplinary procedure. If you are dissatisfied with any disciplinary
decision, you may refer it to the Board, whose decision will be final.



9.2
If you have any grievance relating to your employment, you should refer it to
the Chief Executive of the Company. If you are dissatisfied with this decision,
you may refer the matter to the Board, whose decision will be final.



10.
Termination



10.1
The Company may, notwithstanding any other terms of your employment and
irrespective of whether the grounds for termination arose before or after it
began, at any time by notice in writing, terminate your employment with
immediate effect:



(a)
if you have been unable to perform your duties by reason or ill health Injury
for 30 days (whether consecutive or not) in any period of 52 consecutive weeks;



(b)
if you become of unsound mind, a patient for the purpose of any statute relating
to mental health, a petition is presented or any order is made or any notice is
issued convening a meeting for the purpose of passing a resolution for your
bankruptcy or you become bankrupt or make any composition or enter into any deed
of arrangement with your creditors generally;



(c)
if you are convicted of a criminal offence other than one which in the opinion
of the Board does not affect your position as an employee of the Company,
bearing in mind the nature of your duties and the capacity In which you are
employed; or



(d)
if you are guilty of any serious default or misconduct in connection with or
affecting the business of the Company, commit any serious or repeated breach of
your obligations under your employment, are guilty of serious neglect or
negligence in the performance of your duties or behave in a manner (whether on
or off duty) which is likely to bring the Company into disrepute or which
seriously impairs your ability to perform your duties.



10.2
Your employment will automatically cease without any notice being given on your
60th birthday.



10.3
If the Company wishes to terminate your employment or if you wish to leave its
employment before the expiry of the notice in paragraph 2 and whether or not
either party has given notice to the other under that





--------------------------------------------------------------------------------




paragraph, the Company may require you to perform duties not within your normal
duties or special projects or may require you not to attend for work for the
period of the notice being given under paragraph 2 or (if no such notice has
been given) for a period equivalent to the notice period required to be given by
you to terminate the contract. For so long as you are not required to work
during such period, you will remain an employee of the Company. You will
continue to receive your salary and other contractual entitlements and to be
bound by all the terms of this Agreement. You will not directly or indirectly
work for any person, have any contact with any customer of the Company or, for
business purposes, any such employee without the prior written agreement of the
Board.


10.4
On the termination of your employment you will hand over to the Company all
property (including company credit cards and keys) belonging to the Company or
relating to its business, which may be in your possession or under your control
and without you or anyone on your behalf keeping copies of any reproducible
items and without having downloaded any information stored on any computer disk.



10.5
After the termination of your employment you will not at any time make any
untrue or misleading statement about the Company or its officers or employees or
represent yourself as being after such termination employed by or connected with
the Company.

11.    Restrictive Covenants


11.1
During your employment and for the periods set out below after its termination
less any period during which you are not required to attend for work pursuant to
paragraph 10.3, you will not (except with prior written consent of the Board)
directly or indirectly do or attempt to do any of the following:



(a)
for 6 months undertake, carry on or be employed, engaged or interested in any
capacity in either any business which is competitive with or similar to a
Relevant Business within the Territory, or any business an objective or
anticipated result of which is to compete with a Relevant Business within the
Territory;



(b)
for 6 months entice, induce or encourage a Customer to transfer or remove custom
from the Company or any Associated Company;



(c)
for 6 months solicit or accept business from a Customer for the supply of
Competitive Services;



(d)
for 6 months entice, induce or encourage an Employee to leave or seek to leave
his or her position with the Company or any Associated Company for the purpose
of being involved in or concerned with either the supply of Competitive Services
or a business which competes with or is similar to a Relevant Business or which
plans to compete with a Relevant Business, regardless of whether or not that
Employee acts in breach of his or her contract of employment with the Company or
any Associated Company by so doing and regardless of whether the Relevant
Business is within or outside the Territory.



11.2
For the purpose of this paragraph 11:



(a)
"Customer" means a person:

(i)
who at any time during the Relevant Period was a customer or client of the
Company or any Associated Company (whether or not goods or services were
actually provided during such period) or to whom at the expiry of the Relevant
Period the Company or any Associated Company was actively and directly seeking
to supply goods or services, in either case for the purpose of a Relevant
Business; and

(ii) with whom you or an Employee in a Relevant Business reporting directly to
possession of confidential information about such customer or client in the
performance of their duties to the




--------------------------------------------------------------------------------




Company or any Associated Company.


(b)
"Competitive Services" means goods or services identical or similar to or
competitive with those which at the expiry of the Relevant Period the Company or
any Associated Company was supplying or negotiating or actively and directly
seeking to supply to a Customer for the purpose of a Relevant Business;



(c)
"Relevant Business" means the business of the Company or any Associated Company
in which, pursuant to your duties, you were materially involved at any time
during the Relevant Period.



(d)
"Territory" means England, Wales, Scotland and any other country or state in
which the Company or any Associated Company is operating or planning to operate
at the expiry of the Relevant Period. A business of the Company or any
Associated Company will be operating within the Territory at the expiry of the
Relevant Period if Relevant Services have been supplied during the Relevant
Period. A business will be within the Territory if either any such business in
which you are to be involved is located or to be located within the Territory or
it is conducted or to be conducted wholly or partly within the Territory;



(e)
"Employee" means a person who is employed by or who renders services to the
Company or any Associated Company in a Relevant Business in an advertising or
managerial or marketing or sales or distribution or senior capacity and/or who
has responsibility for or influence over customers or advertisers or who is in
possession of confidential information about such customers or advertisers and
who in either case was employed or so rendered services during the period of 12
months ending on the last day on which you actively worked under this Agreement
for the Company or any Associated Company and who had dealings with you during
that period.



"Relevant Period" means the period of twelve months ending on the last day of
your employment or the period of your employment if shorter than twelve months.


11.3
Each sub-paragraph and part of such sub-paragraph of this paragraph 11
constitutes an entirely separate and independent restriction and does not
operate to limit any other obligation owed by you, whether that obligation is
express or implied by law. If any restriction is held to be invalid or
unenforceable by a court of competent jurisdiction, it is intended and
understood by the parties that such invalidity or unenforceability will not
affect the remaining restrictions.



11.4
You acknowledge that before entering into this Agreement you had the opportunity
to obtain legal advice and that each of the restrictions in this paragraph 11
goes no further than is necessary for the protection of the Company's and each
Associated Company's legitimate business interests.



11.5
Before accepting any offer of employment either during your employment or during
the continuance of the restrictions in this paragraph 11, you will immediately
provide to the person making such offer a complete signed copy of this
Agreement.

    
12.
Continuing Obligations



The termination of your employment will not affect the rights and remedies of
either party against the other in respect of any previous breach of its
provisions nor will it affect the continuing obligations of either party under
any provision of your employment which applies after it has terminated.


13.
Notices

All notices and other communications relating to your employment will take
effect if delivered,




--------------------------------------------------------------------------------




upon delivery; if posted, at the earlier of the time of delivery and (if posted
in the United Kingdom by first class post) 10.00am on the second business day
after posting; or, if sent by facsimile, when a complete and legible copy of the
communication has been received.


14.
Interpretation

14.1
Definitions

In this letter the following words and phrases will have the meanings given
below:


"Associated Company"        any company which for the time being is:


(i)
a holding company (as defined by Section 736 of the Companies Act 1985) of the
Company;



(ii)
a subsidiary (as defined by Section 736 of the Companies Act 1985) of the
Company or of any holding company of the Company;



(iii)
a company over which the Company has control within the meaning of Section 840
of the income and Corporation Taxes Act 1988; or



(iv)
a subsidiary undertaking as defined by Section 258 of the Companies Act 1985;



"Board"
the Board of Directors of the Company including any duly appointed committee or
nominee of the Board;

"Company"
eFinancialNews Limited



"day's salary"
1/260th of your salary;



"Effective Date"
start/contract date, or the date upon which your notice period under your
current contract of employment expires, if later;



“salary”
the salary payable from time to time under paragraph 4.1;

"termination"
the ending of your employment however it arises and irrespective of its cause or
manner. Other than (in relation to paragraph 11) its wrongful termination by the
Company.    



14.2
Construction



(a)
The provisions of Schedule 13, Part 1 of the Companies Act 1985 will apply in
determining whether you have an interest in any shares or other securities.



(b)
References to acting directly or indirectly will include acting alone or jointly
with or on behalf of or by means of another person and/or giving advice or
providing services with a view to assisting another person.



(c)
References to a person will include an individual, firm, corporation and any
other organisation however it is constituted and words denoting the singular
shall include the plural and vice versa.







--------------------------------------------------------------------------------




(d)
The paragraph headings have been added for convenience only and will not affect
the construction of this Agreement.

15.    Miscellaneous


15.1    This Agreement replaces with immediate effect all terms previously
agreed between us.


15.2
The terms of this Agreement constitute the entire agreement between us and no
variation or addition to it and no waiver of any provision will be effective
unless in writing and signed by both parties.



15.3
You will be accepting the terms of this letter on the basis that the Company is
agreeing to its terms for itself and for each other Associated Company, with the
intention that each such Company will be entitled to enforce the terms of this
letter against you.



15.4
The terms of this letter will be construed in accordance with English law and
both parties irrevocably submit to the non-exclusive jurisdiction of the English
Courts to settle any disputes which may arise in connection with your
employment.



If you wish to accept the terms of this letter would you please sign and return
the enclosed copy of this letter to me by the 26'h November 2004. In doing so,
you will be confirming that you are not committing yourself to us in breach of
any agreement with any other person and that you will not be restricted or
prevented from undertaking or performing your duties by any such agreement. If I
have not heard from you by this date the offer will be withdrawn automatically.


Yours sincerely


/S/ John Benson
John Benson
Director


Accepted by /S/ James Bennett         Date 23/11/2004
James Bennett




--------------------------------------------------------------------------------








1 April 2005
Strictly Private and Confidential


James Bennett
eFinancialCareers




Dear James Bennett
Further to our correspondence dated Monday 7th March 2005, please be advised of
the following change to your contract of employment:


With effect from Friday 1st April 2005, you will be employed by
eFinancialCareers Limited of Stapleton House, 29-33 Scrutton Street, London EC2A
4HU (the "Company") (your contract previously was with eFinancial News Limited).


In all other respects your general terms and conditions of employment remain as
set out in your employment contract.


Please confirm your agreement to the above changes by signing and returning to
me the enclosed copy letter.


Yours sincerely




/S/ Scheherazade Zekkar
Scheherazade Zekkar
Human Resources Manager
______________________________________________________________
I acknowledge receipt of the above statement and I confirm that I have read and
understood the same and I am in agreement with the terms contained therein.




Signed: /S/ James Bennett     Date: 05/04/2005






